DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 03/18/2020 and 09/08/2021 are considered by examiner.

                                                                 Drawings
4.           All drawings filed on 03/18/2020 are approved by examiner.


					QUAYLE ACTION
5.	This application is in condition for allowance except for the following formal matters: 
In claim 1, line 10, before “conductor layer”, “the” should be changed to -- a --;
	     line 12, before “insulating portion”, “the” should be changed to -- an --;
	    Line 13, before “insulating portion”, “an” should be changed to -- the --;
	    line 14, before “conductor layer”, “a” should be changed to -- the --;

In claim 2, line 4, before “contact state”, “a” should be changed to -- the --; and


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
6.	Claims 1-6 are allowable over prior art or record.

7.	None of prior art of record taken alone or in combination shows a power semiconductor device comprising at least an insulating layer in contact with a surface of the conductor portion on a side opposite to a side on which the power semiconductor element is arranged; a metallic heat dissipating portion that opposes the conductor portion while sandwiching the insulating layer; and an output terminal that is connected to the conductor layer and outputs a different signal depending on a contact state of the insulating portion, wherein the insulating layer has an insulating portion and a conductor layer sandwiched between the conductor portion and the metallic heat dissipating portion via the insulating portion as recited in clams of the present application.




				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838